Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 15, the applicant claims an “imaging system” however all that is claimed is elements of the fixing/glossing device which do not constitute an imaging system. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-6,14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino (U.S. 2008/0253795).
Ishino teach a fixing/cooling device  (Fig.1) comprising an endless belt 13, a heating member 11 for heating the endless belt, a pressure member 15 to press the endless belt against the heating member, and a cooling member 14 and 12 are positioned within the belt; the cooling member 12 (peeling roller) having a non-linear portion in  which a non-linear portion of the endless belt partially wraps around; the cooling member being hollow so as to create a ventilation space to which cooling air flows.  See Fig.3, par. 22,24,38.
	Regarding claim 2, the non-linear portion of the belt includes a separation point in which recording sheets are separated as seen in Fig.1; the pressure roller presses the belt against the heating roller at a nip region N; a linear portion of the belt, between the nip region and separation point, is connected to the non-linear portion of the belt at the cooling device 14.
	Regarding claim 3, the cooling device includes a flat portion 14 in contact with the inner surface of the belt. 
	Regarding claim 4, the cooling device includes a curved portion (roller 12) in contact with the non-linear portion of the belt.
	Regarding claim 5, the cooling device includes a ventilation system which generates airflow via a fan 40 in the interior of the cooling devices 12,14; the cooling devices extending in a longitudinal direction perpendicular to the conveying direction of a recording sheet. 
	Regarding claim 6, the ventilation system directs airflow to pass through the interior portions of the cooling devices 12,14. 

	Regarding claim 15, the cooling device defines an interior ventilation space extending in a longitudinal direction intersecting the conveying direction of a recording medium. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 7-8,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (U.S. 2008/0253795) in view of Aslam et al. (U.S. 5,893,666).
	Ishino taught supra discloses most of what is claimed except the cooling device directing an airflow to the inner surface of the belt. In addition, the cooling device including a slit (claim 8) to direct the air at the belt is not taught. 
	Aslam et al. teach a fixing/cooling device including an endless belt 64, a heating member 66 for heating the endless belt, a pressure member 70 to press the endless belt against the heating member, and a cooling member 74,76,78 that directs a flow of air via an air knife to the interior surface of the belt. 
Regarding claim 8, the air knife is considered a slit to direct air to the interior surface of the belt.

 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishino with an air knife for directing a cooling flow of air directly at the interior portion of the belt because more direct cooling at that particular area can be achieved which would result in a high degree of glossiness (col.2, lines 5-18).
	 
4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino (U.S. 2008/0253795) in view of Fuji (JP 2008-170771).
	Ishino taught supra discloses most of what is claimed except the cooling device directing an airflow to the inner surface of the belt via a plurality of holes. 
	Fuji teach a fusing/cooling device including an endless belt 32 heated by a heating member 31; the endless belt being cooled by a cooling roller 35 which has a plurality of holes 35A to allow cooling air to be directed at the interior of the belt (see abstract, Fig.s 2-4. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishino’s cooling roller to have holes to direct air at the interior of the belt because the cooling effect of the belt can be more direct resulting in superior cooling effect as taught in Fuji. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino (U.S. 2008/0253795) in view of Ishikawa et al. 
	Ishino taught supra discloses most of what is claimed except the cooling device extending in the longitudinal direction of the belt (perpendicular to recording sheet conveying direction) having a length greater than the width of the endless belt. 
	Ishikawa et al. teach a fixing/cooling device (Fig.4) including a heated roller 10, an endless belt 30, a pressure roller 40, and a cooling device 50 for cooling the belt. As seen in Fig.6, the cooling device 50 is longer in the longitudinal direction than the width of the endless belt. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishino with a cooling device having a length longer than the width of the endless belt because the entirety of the belt in the width direction can be cooled thus allowing for cooling/glossing larger width sheets. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Aslam et al., Kunii et al., Muramatsu et al., and Ogino et al. all teach cooling devices inside an endless belt that are relevent to the claimed invention. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852